Title: From George Washington to Robert Stewart, 11 August 1758
From: Washington, George
To: Stewart, Robert


To Captn Stewart—of the Light Horse 
My dear StewartCamp at Fort Cumberland 11th Augt 1758.     
I am sorry to transmit an Order that will give you pain. but must nevertheless tell you, that the ⟨erasure⟩ came in a Letter from Colo. Bouquet to me last Night.
“As our Troop of light Horse is too much harrassd by continual Service. I desire you will send one half of Captn Stewarts Troop, with one or two of his Officers, as you may think necessary to take care of them.”
As the Colo. gives me a discretionary power to send one or two—one must be his Lot—& that I think shoud be your Cornet—as Mr Crawford is appointed to the Troop pro-tempore only he shoud be put to little Inconvenience.
It will be scarce worth your while, to confine yr self with the other half of the Troop; I shoud be glad therefore to have your Company at this place, as I think you may trust to Mr Crawfords care—however, in this case, pursue yr own Inclination’s.
Your Letter to Majr Halkett got to Rays Town in less than 24 hours after you writ it. I shall appoint no Person to do Brigade Majrs Duty till I hear more from that Gentleman, as you may be assurd in this as in all things else, I have the strongest Inclination to serve you; being D[ea]r Stewart with most unfeigned truth Yr Affecte Friend & Obedt Servt

Go: Washington

